Taliaferro, J.
The plaintiff obtained an injunction against the city and Police Board, complaining that the city by its agents and officials, and the Board of Metropolitan Police by its officers, were annoying the lottery company by persistently calling upon them and *87their agents, demanding to see tlie licenses granted .to them by the city, and that certain members of the police force of the Board of Metropolitan Police had illegally arrested two of the company’s agents and closed their places of business, on tho alleged ground that they had not taken out licenses from the city for carrying on their business. The plaintiff charges that by the president of the company the law •exempting it from the payment of all municipal taxes and licenses were exhibited to tho recorder who issued the warrants of arrest, and a release unconditionally of the persons arrested was demanded, but which was refused unless under bail.
The Board of Metropolitan Police answered by general denial. Tho .answer of the city denies the exemption by law of the lottery company from the payment of any taxes and licenses to the city, and makes the points:
First — That tho act of the Legislature under which the company sets up the immunity it claims, is unconstitutional and null, for the reason that the purpose and' object of the act is not expressed by its title, as required by the Constitution of tho State, article 114.
Second — That the act is violative of article 118 of the State Constitution, because it infringes the principle of equality and imiformity in the matter of imposing taxes, the plaintiff paying a fixed sum annually to the school fund, and paying nothing for the other purposes of government; that the Legislature under the Constitution is inhibited from exempting from taxation any species of property except such as is actually used for charitable, educational or religious purposes.
Third — That tho act is in violation of article 2 of the State Constitution, for the reason that it grants certain rights to the plaintiff which are denied to other citizens of the State.
The city sets up a roconventional demand of $2500 against the plaintiff, alleged to be owing and due by tho company for city licenses for the vending of lottery tickets.
There was judgment in favor of the plaintiff perpetuating the in junction, and the city-has taken this appeal.
In relation to the first ground taken in defense, we had occasion recently to determine that the title of the act No. 25 of the session of 1868, entitled “An act to increase the revenues of the State, and to authorize tho incorporation and establishment of tho Louisiana Lottery Company, and to repeal certain acts now in force,” is sufficiently exj>ressive of the objects of the act. 23 An., page 743, Louisiana State Lottery Company v. A. Richoux et al.
Where the general scope and purpose of the legislator is apparent, and the objects embraced in a legislative act are indicated by its title in terms that convey to the mind the character of the^act and the ends aimed at in establishing it, there is a sufficient compliance with the *88provisions of article 114 of the Constitution. To require the objects of an act to be fully and succinctly declared in its title, would be to-require its title to contain all that the act itself contained, an inconvenience incompatible with practical law malting. If such a requireinent were enforced, but few of the laws in our statute books could beheld valid.
To the second ground of defense, that the act is in deregation of the equality and uniformity required in levying taxes, it may be said that the power of a State Legislature to impose what is known as a commutation tax, is a well recognized power, not only in our own jurisprudence, but generally. 11 An. 733; 9 Wallace 50; 17 Illinois-291; 30 Indiana 146. In the act under consideration, the Legislature has deemed it advisable to grant to the lottery company an exemption from all other taxation, except that of paying $40,000 per annum to-the State for public education. On the commutation principle, we think the act is not violative of the Constitution. It Is not clear that the city has any ground to object to this exemption by the State of the company it claims the right to require the payment of licenses-from, the city being a municipal corporation and deriving its right to-levy licenses from the State, and in this instance the right is withheld.
For these reasons we think the third ground taken in defense, as-well as the reconventional demand set up by the defendant, are untenable.
It is therefore ordered, adjudged and decreed that the judgment of the district court be affirmed, with costs.